Citation Nr: 0002416	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a higher evaluation for the residuals of 
injury to muscle group VI, right side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to January 
1960.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
evaluation for the residuals of injury to muscle group VI, 
right side, was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In December 1999, the veteran's representative argued that 
the veteran's arthritis of the right shoulder should be 
compensated separately under Chairman's Memorandum, 
VAOPGCPREC 9-98 (08/14/98).  The Board notes that a claim for 
arthritis-either as directly related to service or as 
secondary to the service-connected muscle group VI 
disability-has not been considered by the RO.  This matter 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected residuals of injury to 
muscle group VI, right side, are currently manifested by 
severe impairment of the muscle group ability to function, 
characterized by complaints of pain and pain upon right arm 
and shoulder motion, numbness, and loss of strength and 
sensation; and by objective findings of weakness, painful and 
limited range of shoulder joint motion, intact neurovascular 
findings; and deltoid muscle tissue loss.

3.  The veteran is ambidextrous.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no greater, 
for the service-connected residuals of injury to muscle group 
VI have been satisfied.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in October 1974 
originally granted service connection for residuals of an 
injury to muscle group VI, right side, based on the evidence 
then of record, including service medical records and a 
September 1974 VA examination report.  Service medical 
records show that the veteran sustained injury to his arm 
while on active duty.  The injury required surgical repair 
and was afterward diagnosed as traumatic rupture of the long 
head of the right triceps.  The VA examination report shows 
findings of irregularity in the triceps muscle, indicating 
damage to the muscle; hyperextension of the right elbow as 
compared to the left; and normal muscle strength.  A five-
inch longitudinal scar on the extensor aspect of the right 
upper arm was also noted.  The examiner diagnosed injury, 
right upper arm with residuals of scar and damage to muscle 
group VI with moderate symptomatology.  A 10 percent 
evaluation was assigned, effective in June 1974.

In October 1996, the RO increased the evaluation to 30 
percent, effective in February 1996.  The evidence then of 
record includes a September 1996 VA examination report, which 
revealed decreased strength of extension in the right elbow 
and less tone in the right triceps muscle on normal 
resistance, as compared to the left; tenderness over the 
anterior shoulder in the acromioclavicular area; and pain 
upon extension of the right elbow against resistance.  A 21 
centimeter scar was also noted in the posterior right upper 
arm, but the examiner found no tenderness, sensitivity or 
other abnormality concerning the scar.

In February 1997, the veteran underwent surgery for the 
service-connected residuals of injury to muscle group VI, 
right side.  Hospital records show he underwent repair of a 
right rotator cuff tear.  In March 1997, he was re-
hospitalized for an infection in the surgical site and 
underwent two additional surgeries for irrigation and 
debridement.  Finally, he was hospitalized again in April 
1997 for right shoulder synovial cutaneous fistula, which 
required a third surgery for irrigation and debridement, in 
addition to closure of the right shoulder wound.  He was 
discharged in May 1997 with minimal pain and increasing range 
of motion, but without signs of infection, and with 
instructions to continue physical therapy.  In November 1997, 
the veteran's treating physician submitted a statement 
indicating that the veteran remained under continuous 
treatment and was incapacitated by a condition described as 
adhesive capsulitis, or "frozen shoulder," for which 
further physical therapy was required.  On the basis of this 
evidence, the RO granted a temporary total rating under 
38 C.F.R. § 4.30, effective in February 1997 and ultimately 
extending through January 1998.

In January 1998, the veteran underwent further VA 
examination.  The report indicates that the veteran presented 
with complaints of pain, weakness, and fatigue.  The examiner 
objectively observed loss of soft tissue in the area of the 
deltoid muscle and weakness of the right shoulder muscles, as 
compared to the left.  Range of right shoulder movement was 
recorded at 160 degrees forward flexion, 150 degrees 
abduction, 80 degrees external rotation, and 90 degrees 
internal rotation.  The examiner specifically noted that 
movement beyond these ranges caused pain and was limited.  
Results of X-rays taken in conjunction with the examination 
show degenerative joint disease and a previous distal 
clavicle resection.  The examiner diagnosed degenerative 
joint disease, right shoulder, and status post distal 
clavicular dissection and history of right rotator cuff 
repair.

Based on this evidence, the RO denied further extension of 
the temporary total evaluation for convalescence under 
38 C.F.R. § 4.30 beyond January 31, 1998 and resumed the 30 
percent evaluation for the service-connected residuals of 
injury to muscle group VI, right side, effective February 1, 
1998.  The 30 percent evaluation has been confirmed and 
continued to the present.

The veteran has appealed the assignment of the 30 percent 
evaluation for the service-connected residuals of injury to 
muscle group VI, right side.  In particular, he testified 
before a hearing officer sitting at the local RO in August 
1998 that he experiences numbness and loss of sensation in 
his right hand and arm, pain and pain upon movement, and loss 
of strength.  He also testified that he has lost muscle 
tissue and now exhibits arthritis in the right shoulder 
joint, and that is his physician's opinion that this is due 
to his service connected right side muscle group VI 
disability.

As noted above, in the INTRODUCTION, the RO has not 
determined that the veteran's right shoulder arthritis is the 
result of his service-connected muscle group VI disability-
and hence part of the service-connected disability-and the 
matter is not otherwise before the Board.  Consequently, the 
Board may not consider symptomatology attributable to 
arthritis of the veteran's right shoulder joint in evaluating 
the service-connected residuals of injury to muscle group VI, 
right side.  See 38 C.F.R. § 4.14 (1999).  

Nonetheless, the Board finds that the medical evidence of 
record shows that the criteria for an evaluation of 40 
percent, and no higher, for the service-connected residuals 
of injury to muscle group VI, right side, are met. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's muscle group VI disability, right side, has 
been evaluated under Diagnostic Code 5306, for moderately 
severe impairment of the group VI muscles, involving the 
triceps and anconeus muscles, which control extension of the 
elbow.  The January 1998 VA examination report shows that the 
veteran is ambidextrous, so the evaluations provided for the 
major arm and shoulder will here be considered.  See 
38 C.F.R. § 4.69 (1999).  Under Diagnostic Code 5306, a 
higher, 40 percent, evaluation is afforded for impairment of 
the muscle group that is severe.  The regulations direct that 
"severe" disability of muscles contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  According to 
the regulations, severe disability of muscles is 
characterized by a history of service department record or 
other evidence showing hospitalization for a prolonged period 
of treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms of muscle disability which is 
worse than that shown for moderately severe muscle injuries 
and, if present, evidence of inability to keep up with work 
requirements.  The cardinal signs and symptoms are defined in 
the regulations as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  The objective findings required to 
warrant a classification of severe disability are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance upon palpation, or soft flabby muscles in the wound 
area; abnormal hardening or swelling of the muscles in 
contract; tests of strength, endurance, or coordination show 
severe impairment when compared to the uninjured side; and, 
where present, the following signs:  X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of muscle; adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability in 
electrodiagnositic testing; visible or measurable atrophy; 
adaptive contraction of opposing muscle group; atrophy of 
muscle groups not in the track of the missile; induration or 
atrophy of an entire muscle following simple piercing by a 
projective.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5306.

The medical evidence, including hospital and treatment 
records and the January 1998 VA examination report, clearly 
demonstrates that the veteran exhibits severe impairment of 
his service-connected residuals of injury to muscle group VI, 
right side.  The veteran has required extensive and prolonged 
hospitalization in February, March, April, and May 1997 for 
treatment of this disability, including treatment of an 
infection which required three separate surgeries to 
accomplish extensive debridement and irrigation into the 
wound.  Furthermore, the veteran testified that he 
experiences loss of strength, fatigue, and weakness in the 
right arm and hand.  Buttressing the veteran's testimony, the 
January 1998 report reveals findings of muscle tissue loss 
and decreased strength, in addition to painful and limited 
range of motion.  These symptoms fall within the cardinal 
signs and symptoms of muscle disability as defined in the 
regulations at 38 C.F.R. § 4.56(c) (1999).

After consideration of the evidence, the Board finds that the 
criteria for the assignment of a rating of 40 percent, and no 
higher, are met for the veteran's service-connected residuals 
of injury to muscle group VI, right side.  Specifically, the 
medical evidence demonstrates that the veteran exhibits 
impairment of muscle group VI, right side, that is severe.  
There is no higher evaluation afforded by this diagnostic 
code.

The Board notes that the muscle loss detected in the January 
1998 report is from the deltoid muscle, rather than the 
triceps.  The deltoid muscle is part of muscle group III, 
which falls under the criteria of Diagnostic Code 5303.  
Under 38 C.F.R. § 4.55(e) (1999), the regulations direct that 
for compensable muscle group injuries in the same anatomical 
region but not acting on the same joints, the evaluation for 
the most severely injured muscle group will be increased by 
one level and used as the combined evaluation for the 
affected muscle groups.  Id.  In the present case, muscle 
group VI affects extension of the elbow, whereas muscle group 
III affects elevation and abduction of the arm to the 
shoulder level.  Nonetheless, the Board notes that both 
diagnostic codes grant a maximum of 40 percent.  By this 
decision, the Board has granted the maximum benefit under 
either diagnostic code.  There is thus no higher schedular 
rating that may be granted.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider the veteran's scars separately.  
Thus, the Board will also analyze whether a compensable 
evaluation is warranted for the surgical scar under 
Diagnostic Codes 7803, 7804, and 7805.

Diagnostic Codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with 
repeated ulceration," or "tender and painful on objective 
demonstration," respectively.  The medical evidence reveals 
no symptoms at the scar.  Specifically, the September 1996 VA 
examination report describes a 21-centimeter vertical scar in 
the posterior right upper arm that is neither sensitive nor 
tender.  In addition, the January 1998 report describes a 
well-healed surgical incision, appearing laterally over the 
shoulder and measuring about 11 centimeters in length.

Diagnostic Code 7805 provides that a scar may be rated based 
on "limitation of function" of the part of the body that is 
affected.  Because the veteran has not alleged, and the 
medical evidence does not demonstrate, that function of the 
right shoulder or arm is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation under Diagnostic Codes 
7803, 7804, and 7805 are not met.  Specifically, there are no 
symptoms attributable to the scar that is the residual of 
either the inservice or post-service surgeries.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 5306 provides a 
range of evaluations from noncompensable to 40 percent as 
delineated above; and, as also described above, additional 
compensable evaluations are available under Diagnostic Codes 
7803, 7804, and 7805.  However, as discussed above, the 
medical evidence simply does not reflect that the required 
symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has undergone 
prolonged hospitalization and physical therapy for the 
service-connected residuals of injury to muscle group VI, 
right side.  Yet, the record shows that he has been granted a 
temporary total evaluation under 38 C.F.R. § 4.30 for this 
period of time, from February 26, 1997, the date of the 
initial surgery, to January 31, 1998-a period of eleven 
months.  Thus, the veteran has been compensated for this 
period of hospitalization and convalescence.  Moreover, the 
evidence of record does not show that the service-connected 
muscle group VI, right side, impairment, alone, interferes 
markedly with the veteran's employment so as to make 
application of the schedular criteria impractical.  The 
veteran testified that he is unable to perform his work 
duties to his own expectations, and to the expectations of 
his employer.  However, he did not testify that he had been 
discharged because of his disability, nor has he presented 
evidence demonstrating that he has been so discharged, that 
he has been found to be unable to meet his employer's 
expectations, or that he is unable to work due to his 
service-connected disability.  As a whole, the evidence does 
not show that the impairment resulting solely from the 
service-connected residuals of injury to muscle group VI, 
right side, alone, warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected residuals 
of injury to muscle group VI, right side, is adequately 
compensated by the assignment of a 40 percent evaluation, 
assigned above.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted in this 
case.

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for muscle 
disabilities and for scars include pain as a rating 
criterion, as discussed above.  His pain has been considered 
under these sections of the rating schedule.  Factors listed 
in 38 C.F.R. § 4.45 include less movement than normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  These factors, when present, have been 
considered in rating the muscle injury.


ORDER

An evaluation of 40 percent, and no higher, for the residuals 
of injury to muscle group VI, right side, is granted subject 
to controlling regulations governing the award of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

